Citation Nr: 1106422	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee instability prior to December 21, 2006.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee prior to December 21, 
2006.

3.  Entitlement to an increased rating for service-connected 
right knee disability, status-post right total knee arthroplasty, 
from December 21, 2006.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1976 to 
March 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The Board remanded this case in August 2008.  

The record reflects that the Veteran was previously represented 
by Vietnam Veterans of America (VVA).  In a statement dated in 
October 2008, the Veteran requested that his "representation be 
changed to [T]he American Legion."  However, a power of attorney 
appointing The American Legion was not provided by the Veteran.  
The Board construes this statement as a revocation of the power 
of attorney in favor of VVA.  To date, VA has not received a new 
power of attorney from the Veteran.  In October 2009, VA sent a 
letter to the Veteran asking him to clarify his wishes regarding 
representation and advising him as to how to go about appointing 
a new representative, but the Veteran did not respond.  As such, 
the Veteran is currently unrepresented.

The Board notes that the Veteran's service-connected right knee 
disability has been assigned separate ratings based on 
instability and degenerative arthritis.  Specifically, the 
Veteran is receiving a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for "residuals [of a] right knee injury" 
and a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 for "degenerative changes [of the] right knee."  
Throughout the pendency of the appeal, the Veteran's claim has 
been characterized by the agency of original jurisdiction (AOJ) 
as being limited to an increased rating for residuals of a right 
knee injury, apparently a reference to the 10 percent rating for 
instability and not to the 10 percent rating for degenerative 
changes.  However, several factors have caused the Board to now 
examine both rating issues.  First of all, during the pendency of 
the appeal, the Veteran underwent a total knee replacement, which 
naturally affected the function of the knee joint, whether VA's 
analysis is focused on instability or limitation of motion.  The 
intended effect of such surgery is to ameliorate all residual 
problems relating to the right knee injury, including any 
instability and arthritis.  In this regard, under the schedule of 
ratings for the musculoskeletal system, 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (Knee replacement) replaces the separate 
ratings assigned under Diagnostic Codes 5257 and 5010 for the 
Veteran's right knee disability following prosthetic replacement.  
Additionally, the intent of the Veteran's appeal as articulated 
by his representative has all along been to seek higher ratings 
for all right knee symptoms.  Given these factors, the Board will 
address both instability and degenerative changes.

In view of the previously assigned separate ratings for the 
Veteran's right knee and because of the right total knee 
replacement surgery on December 21, 2006, the Board has 
characterized the issues on appeal as set forth on the title page 
of this decision.

(The decision below addresses the issue of a higher rating for 
status-post right total knee arthroplasty since December 21, 
2006.  The issues of higher ratings for instability and for 
degenerative changes prior to December 21, 2006, are addressed in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran underwent a right total knee arthroplasty on 
December 21, 2006.

2.  Since December 21, 2007, the Veteran's right knee disability 
has been manifested by tenderness, mild weakness, guarding, range 
of motion to full extension and limited to 80 degrees of flexion, 
with no objectively demonstrated instability, painful motion, 
weakened movement or additional limitation following repetitive 
motion.  




CONCLUSIONS OF LAW

1.  The criteria for the award of a 100 percent rating for 
status-post right total knee arthroplasty from December 21, 2006, 
to December 21, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5055 (2010).

2.  The criteria for a rating of 30 percent, but no higher, for 
status-post right total knee arthroplasty from December 21, 2007, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction above, in August 2008, the Board 
remanded this case.  The Board instructed the RO to provide the 
Veteran with a corrective Veterans Claims Assistance Act of 2000 
(VCAA) notice letter in compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), obtain recent treatment records (since 
February 2006) from the Indianapolis VAMC, schedule the Veteran 
for a VA examination to evaluate his right knee, and readjudicate 
the claim.  As further discussed below, the Veteran was issued a 
corrective VCAA letter in November 2008, VA treatment records 
dated since December 22, 2006 have been associated with the 
claims file, and the Veteran was provided a VA examination in 
December 2008.  Thereafter, the Veteran's claims were 
readjudicated in an August 2009 supplemental statement of the 
case (SSOC).  As explained in the remand section below, the Board 
finds it necessary to again remand the issues of increased 
ratings for right knee instability and degenerative changes of 
the right knee prior to December 21, 2006, to obtain additional 
VA treatment records.  However, as to the issue of increased 
rating for status-post right total knee arthroplasty from 
December 21, 2006, the claims file contains all of the evidence 
relevant and necessary to the adjudication of this issue, and 
therefore, the Board finds that there has been substantial 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  The Board 
will proceed to analyze this issue.

I. Duties to Notify and Assist

The Board notes the enactment of the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008). The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

During the pendency of the appeal, the VCAA notice requirements 
were interpreted as follows.  For an increased compensation 
claim, a claimant must be notified that he must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(Vazquez-Flores I).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require 'daily life' evidence for proper claim adjudication.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(Vazquez-Flores II) (vacating and remanding in part Vazquez-
Flores I).  Most recently, the Court clarified that the notice 
must advise the veteran to submit evidence demonstrating the 
effect that the worsening of his disability has on his 
employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. 
App. October 22, 2010) (Vazquez-Flores III).  

The Board finds that all notification and development action 
needed to arrive at a decision as to the issue of increased 
rating for status-post right total knee arthroplasty from 
December 21, 2006, has been accomplished.  Through August 2004, 
November 2004, March 2005, May 2005, April 2006 and November 2008 
notice letters, the Veteran and his representative were notified 
of the information and evidence needed to substantiate the 
increased rating claim.  The November 2008 letter gave the 
Veteran proper notice pursuant to the Vazquez requirements.  
Although the complete notice was not provided until after the RO 
initially adjudicated the Veteran's claim, the claim was re-
adjudicated in August 2009, which followed the adequate notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

The Board also finds that the August 2004, November 2004, March 
2005, May 2005, April 2006 and November 2008 notice letters 
satisfy the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In those letters, the Veteran was notified that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letters requested the Veteran to submit medical 
evidence, opinions, statements, and treatment records regarding 
his right knee disability.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the claim.  The 
Veteran's service treatment records were already associated with 
the claims file.  Treatment records have been obtained from the 
VA Medical Center (VAMC) in Indianapolis, Indiana.  Although VA 
treatment records for the period from February 2006 through 
December 21, 2006, are not in the claims file, the Board finds 
that such records are not relevant or necessary to the resolution 
of the issue of increased rating for the period since December 
21, 2006.  Additionally, records from private and state treatment 
providers identified by the Veteran have also been obtained.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The AOJ provided the Veteran with an adequate VA examination in 
December 2008.  The Board finds this examination report to be 
comprehensive and sufficient in addressing the severity of the 
Veteran's right knee disability.  In this regard, it is noted 
that the opinion was provided by a medical professional following 
a thorough examination and interview of the Veteran and review of 
the claims file.  The December 2008 examination report is 
thorough and supported by the other evidence of record.  The 
examination in this case is adequate upon which to base a 
decision, at least as far as the degree of disability experienced 
by the Veteran since the arthroplasty.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

II. Analysis

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degree of disabilities 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the 
United States Court of Appeals for Veterans Claims (Court) held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare- 
ups.

The medical evidence of record shows that the Veteran underwent 
total arthroplasty of the right knee on December 21, 2006.  This 
was done in an effort to ameliorate the symptoms due to service-
connected instability and arthritis.

Under Diagnostic Code 5055, a 100 percent evaluation is assigned 
for one year following the prosthetic replacement of a knee 
joint.  Thereafter, the code provides for a minimum rating of 30 
percent.  A 60 percent rating is warranted where there are 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  The knee may also be rated by analogy 
using Diagnostic Codes 5256 (ankylosis of the knee), 5261 
(limitation of extension) or 5262 (impairment of the tibia and 
fibula) if they provide for a rating greater than the 30 percent 
minimum.  38 C.F.R. § 4.71a.  

In light of the Veteran's right knee replacement surgery, 
Diagnostic Code 5055 is applicable for the period beginning 
December 21, 2006.  Under Diagnostic Code 5055, a rating of 100 
percent is warranted from December 21, 2006, to December 21, 
2007, and a minimum rating of 30 percent is warranted thereafter.  

Having determined that the criteria for the assignment of a total 
rating for one year have been met, the Board must now analyze 
whether the Veteran is entitled to a rating in excess of 30 
percent from December 21, 2007.  

The Veteran was afforded a VA examination in December 2008 to 
assess the current severity of his service-connected disability, 
status-post right knee replacement.  At the examination, the 
Veteran reported symptoms of giving way, instability, pain, 
stiffness, weakness, incoordination, decreased speed of joint 
motion, and inflammation (warmth, redness, swelling and 
tenderness).  There were no episodes of dislocation or 
subluxation, episodes of locking, effusion, deformity, 
constitutional symptoms of arthritis, or incapacitating episodes 
of arthritis.  The Veteran reported having severe flare-ups 
lasting one to two days every one to two months.  The flare-ups 
were precipitated by extended use of the right lower extremity 
and alleviated by staying off it and applying heat.  The 
Veteran's ability to stand was limited to 15 to 30 minutes and 
ability to walk limited to 1/4 mile.  On physical examination, 
there were findings of tenderness, mild weakness, and guarding of 
movement.  Findings were negative for Osgood-Schlatter's disease, 
crepitation, mass behind the knee, clicks or snaps, grinding, 
instability, patellar abnormality, or meniscus abnormality.  
Range-of-motion testing revealed flexion to 80 degrees and normal 
extension to 0 degrees.  Although the Veteran complained of pain 
starting at 60 degrees and ending at 80 degrees, there was no 
objective evidence of pain with active motion.  Following 
repetitive motion, there was no objective evidence of pain and no 
additional limitations; indeed, flexion was to 90 degrees after 
three repetitions.  There was no joint ankylosis.  No weakened 
movement was noted; however there was some guarding of the right 
lower extremity.  X-rays demonstrated stable right total knee 
arthroplasty with no evidence of loosening, acute fractures, 
dislocations, or large joint effusion.  It was noted that the 
Veteran had a history of surgery to the right knee and that 
residual symptoms included scars, tenderness and weakness.

In light of the VA treatment records dated since December 21, 
2007, and the December 2008 examination, the Board concludes that 
the Veteran's service-connected right knee disability, status-
post total knee arthroplasty, is not so disabling as to 
approximate the level of impairment required for the assignment 
of a rating higher than 30 percent under Diagnostic Code 5055.  
There is no objective evidence of chronic residuals consisting of 
severe painful motion or weakness in right knee so as to warrant 
a higher rating of 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  The Board has considered the possibility of a higher 
rating by analogy to Diagnostic Code 5256, 5261 or 5262.  See id.  
However, the Veteran does not have ankylosis of the right knee so 
as to warrant a rating under Diagnostic Code 5256, and there is 
no evidence of malunion or nonunion of the tibia or fibula so as 
to warrant a rating under Diagnostic Code 5262.  Moreover, the 
Veteran was found to have full extension of the right knee on 
range-of-motion testing at the December 2008 examination; thus a 
compensable rating under Diagnostic Code 5261 is not assignable.  
Although the Veteran complained of having severe flare-ups and 
painful motion beginning at 60 degrees of flexion, there was no 
objective evidence of pain or other limitation on repetitive 
range-of-motion testing at the December 2008 examination.  See 
DeLuca, supra.  At any rate, there is no suggestion in the record 
that the Veteran's functional losses due to problems such as pain 
or flare-ups equate to limitation of extension such that a rating 
in excess of 30 percent could be assigned under Diagnostic Code 
5261 for his service-connected right knee disability for the 
period since December 21, 2007.  

Finally, because the evidence indicates surgical incisions with 
resulting scarring, the Board will consider whether a separate 
rating for scarring is warranted as a residual of the knee 
replacement.  Disabilities of the skin are addressed under 
38 C.F.R. § 4.118 (2008).  Scarring that is unstable (frequent 
loss of covering of skin over the scar) warrants a 10 percent 
rating.  Diagnostic Code 7803.  Scarring that is painful on 
examination also warrants a 10 percent rating.  Diagnostic Code 
7804.  Other scars are to be rating based on limitation of 
function of the affected part.  Diagnostic Code 7805.  (The 
criteria for rating scars changed effective October 23, 2008.  73 
Fed. Reg. 54708 (Sept. 23, 2008).  However, the changes apply 
only to applications for benefits received by VA on or after 
October 23, 2008.  Id.  A veteran who had previously been rated 
before this date may request review under the new criteria, but 
the Veteran in the present case was not previously rated.  Id.)  

The evidence during the period in question does not establish 
that the Veteran's scars are unstable or painful.  At the 
December 2008 VA examination, the Veteran was found to have four 
surgical scars on the anterior surface of his right knee.  There 
were no findings of tenderness on palpation, adherence to 
underlying tissue, limitation of motion, or functional loss 
caused by the scars, underlying soft tissue damage, or skin 
ulceration or breakdown over the scars.  In this regard, none of 
the scars is shown to be unstable or painful.  Under these 
circumstances, a separate compensable evaluation for scarring is 
not appropriate.

As such, the Board concludes that staged increased ratings of 100 
percent from December 21, 2006 to December 21, 2007, and 30 
percent, but no higher, from December 21, 2007, are warranted for 
the Veteran's status-post right total knee arthroplasty.  The 
benefit-of-the-doubt rule has been applied in arriving at this 
decision. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has considered whether a referral for 
extraschedular rating for the Veteran's status-post right total 
knee arthroplasty from December 21, 2007, is warranted.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be 
a comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's right knee disability 
for the period since December 21, 2007, is not inadequate.  His 
complained-of symptoms are those contemplated by the rating 
criteria. There are no symptoms left uncompensated or unaccounted 
for by the assignment of a schedular rating.  It does not appear 
that the Veteran has an "exceptional or unusual" disability.  In 
other words, he does not have any symptoms from his service-
connected disability that are unusual or are different from those 
contemplated by the schedular criteria.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96; see also Thun, supra.


ORDER

Entitlement to a 100 percent rating for status-post right total 
knee arthroplasty from December 21, 2006, to December 21, 2007, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a 30 percent rating, but no higher, for status-
post right total knee arthroplasty from December 21, 2007, is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.


REMAND

After a review of the claims file, the Board finds that the 
record is not sufficiently developed to ensure a proper decision 
as to the claims for increased ratings for right knee instability 
and for degenerative changes of the right knee prior to December 
21, 2006.

As noted above, the Board previously remanded this case, in 
pertinent part, to obtain outstanding treatment records since 
February 2006 from the Indianapolis VAMC.  On remand, VA 
treatment records dated from December 22, 2006, through December 
2, 2008 were associated with the claims file.  It is unclear as 
to why records dated from February 2006 through December 21, 2006 
were not obtained.  The Board observes that the Veteran's VA 
treatment records in the months leading up to his right knee 
replacement surgery are necessary to determining the level of 
impairment of his service-connected right knee disabilities prior 
to the date of surgery.  The fact that surgery was required 
strongly suggests that the Veteran's symptoms were changing.



A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because the AOJ did not properly comply with the August 
2008 remand instructions, the Board is required to remand these 
issues for further development.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all available treatment records 
dated from February 2006 through December 
21, 2006 from the Indianapolis VAMC and 
associate the records with the claims 
file.  All efforts to obtain these records 
should be documented in the claims file.  
(The Veteran should be contacted to obtain 
further information about where he was 
receiving treatment or evaluation during 
this time, if not at the Indianapolis 
VAMC.)

2.	After securing the additional VA treatment 
records, re-adjudicate the issues of 
increased ratings for right knee 
instability and for degenerative changes 
of the right knee prior to December 21, 
2006.  If any benefit sought on appeal is 
not granted, furnish the Veteran with a 
supplemental statement of the case (SSOC) 
and afford him an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


